The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to amendment filed on 10/18/2021, claims 1, 10 and 16-20 are amended, no claims have been cancelled, claims 1-20 are pending in the application.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to applicant’s Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Palmer merely describes that the memory controller transmits read data to the host. The memory controller of Palmer processes L2P information corresponding to the data by itself. Palmer fails to disclose that a memory controller (or a processor of a storage device) transmits L2P information 
Hu teaches the host device 120 may send a read command 124 that identifies a particular logical address (e.g., a LBA). Responsive to the read command 124, the data storage device 102 may read data (e.g., an ECC codeword) from one or more storage elements of the memory 104 that are mapped to the particular logical address. The data read from the one or more storage elements may be processed by the data storage device (e.g., decoded using the ECC engine) and provided to the host device 120 as data 126 (col.3, lines 27-35). the host device 120 issues read commands, such as the read command 124, that are associated with logical addresses. The controller 106 
For a given read or write request from the host, FTL is responsible for translating all logical pages (or blocks) that the I/O request wishes to read or write to physical pages (or blocks) via its mapping table. Hence, FTLs must know which logical page (or block) is mapped to which physical page (or block) at all times by maintaining the mapping information in the mapping table. Since FTLs must know the mapping information, therefore, the mapping information has to read along with the read data to the host.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 10 and 16 has been updated as shown below.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Palmer et al., US 10,871,907 B2.
Regarding claim 1, Palmer teaches a computing system, comprising: 

a storage device (Fig.1, storage system 110) including a processor (Fig.1, it is taught as memory controller 111), a semiconductor memory 5device configured to have a plurality of memory blocks (Fig.1, non-volatile memory 112) and a device memory (Fig.1, RAM and memory controller; the storage system 110 can include a memory controller 111, a random access memory (or cache) 113 and a non-volatile memory 112; claim 1 of Palmer) configured to cache mapping information of the semiconductor memory device (col.7, lines 9-14; storing, by the memory controller, at least a portion of the first L2P mapping table entry and the second L2P mapping table entry in an L2P cache of the memory controller), wherein the processor of the storage device is configured to transmit to the host in response to a read request from the host a0 read data (Fig.2 and Fig.3; the region table map is stored at the memory controller and used as a look-up for determining granularity of regions to be used for storage or retrieval;10 col.6, lines 38-42; The memory controller 111 can receive instructions from the host device 105, and can communicate with the non-volatile memory 112, such as to transfer data to (e.g., write or erase) or from (e.g., read) one or more of the memory cells of the non-volatile memory array 112) and b) mapping table entry information of a logical address region corresponding to the read data (For a given read or write request from the host, FTL is responsible for translating all logical pages (or blocks) that the I/O request wishes to read or write to physical pages (or blocks) via its mapping table. Hence, FTLs must know which logical page (or block) is mapped to which 
wherein the host is configured to transmit a read buffer request corresponding to the mapping table entry information to the storage device (col.10, lines 37-39; The memory device 500 can use access lines 506 and first data lines 510 to transfer data to (e.g., write or erase) or from (e.g., read) one or more of the memory cells 504;), wherein the storage device is configured to transmit mapping information 15corresponding to the read buffer request to the host, and wherein the host is configured to store the mapping information in the host memory (col.10, lines 57 to col.11, lines 3; The input/output (I/O) circuit 526 can transfer values of data in or out of the memory device 500, such as in or out of the page buffer 522 or the memory array 502, using the I/O lines 508, according to, for example, the control lines 532 and address lines 516. The page buffer 522 can store data received from the one or more devices external to the memory device 500 before the data is programmed into relevant portions of the memory array 502, or can .  

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu., US 9,244,858 B1.
Regarding claim 16, Hu teaches a method of operating a storage device, the method comprising: 20receiving a read request from a host (Fig.5, step 502; receiving a read command associated with a particular logical address (e.g., a particular block address (LBA))); referring to a read count value of a logical address region corresponding to the read request (Fig.5 and step 504; incrementing a read count for the particular LBA. For example, the logical address analyzer 114 may increment the read count 116 for the particular LBA based on receiving the read command 124); calculating a threshold value based on features of the logical address region corresponding to the read request (Fig.5 and step 508; The threshold 508 may be used to distinguish read intensive logical addresses from non-read intensive logical addresses); 25comparing the read count value with the threshold value; and 75generating mapping table entry information to be transmitted to the host, the mapping table entry information identifying which of the mapping information corresponding to the logical address region to be transmitted and stored in the host (For a given read or write request from the host, FTL is responsible for translating all logical pages (or blocks) that the I/O request wishes to read or write to physical pages (or blocks) via its mapping table. Hence, FTLs must know which logical page (or block) is mapped to which physical page (or block) at all times by maintaining the mapping information in the mapping table. Since FTLs must know the mapping information, therefore, the mapping information has to read along with the read data to the host), when the read count value is greater than the threshold value (col.14, lines 5-15; instructions to assign non-read intensive logical addresses to a first set of physical addresses may be performed by comparing a read count (e.g., the read count 116 of FIG. 1) associated with a particular LBA to a threshold, setting a flag (such as the read intensive address flags 112 of FIG. 1) associated with the particular LBA when the read count is greater than or equal to the threshold).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al., US 10,871,907 B2, in view of Hu., US 9,244,858 B1.
 Regarding claim 2, Palmer teaches the claimed invention as shown above, Palmer does not clearly teach the processor of the storage device is configured to compare a read count value of a 20logical address region corresponding to the read request with a threshold value and to generate the mapping table entry information when the read count value is greater than the threshold value. However, Hu teaches the processor of the storage device is configured to compare a read count value of a 20logical 
 It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings Hu into Palmer such as the processor of the storage device is configured to compare a read count value of a 20logical address region corresponding to the read request with a threshold value and to generate the mapping table entry information when the read count value is greater than the threshold value because logical addresses associated with a read count that satisfies the threshold may be deemed to be read intensive logical addresses, and logical addresses associated with a read count that does not satisfy the threshold may be deemed to be non-read intensive logical addresses and a write mode used to store data at storage elements corresponding to the read intensive logical addresses may reduce errors in distinguishing certain states that may otherwise result from read disturb effects (col.13, lines 29-32 of Hu). 

Regarding claim 9, Palmer teaches the claimed invention as shown above, Palmer does not clearly teach the 72processor of the storage device is configured to 

Regarding claim 10, Palmer teaches a storage device, comprising: 
a semiconductor memory device including a plurality of memory blocks (Fig.1, non-volatile memory 112; The non-volatile memory array 112 (e.g., a 3D NAND architecture semiconductor memory array) can include a number of memory cells  FTLs must know which logical page (or block) is mapped to which physical page (or block) at all times by maintaining the mapping information in the mapping table. Since FTLs must know the mapping information, therefore, the mapping information has to read along with the read data to the host).
Palmer does not clearly teach 15comparing a read count value of a logical address region corresponding to the read request with a threshold value and generate mapping 
However, Hu teaches comparing a read count value of a logical address region corresponding to the read request with a threshold value and generate mapping table entry information to recommend that mapping information corresponding to the logical address region be transmitted to the host when the read count value is greater than the threshold value, 20wherein the threshold value is determined based on features of the logical address region corresponding to the read request (col.14, lines 5-15; instructions to assign non-read intensive logical addresses to a first set of physical addresses may be performed by comparing a read count (e.g., the read count 116 of FIG. 1) associated with a particular LBA to a threshold, setting a flag (such as the read intensive address flags 112 of FIG. 1) associated with the particular LBA when the read count is greater than or equal to the threshold; the processor may execute the instructions to determine that a particular logical address is associated with a read count that exceeds a threshold. The processor may also execute the instructions to store data identifying the particular logical address as a read intensive logical address based on the determination, to receive a command identifying the particular logical address. When the command is a read command, the processor may execute the instructions to read data corresponding to the particular logical address from storage elements corresponding to the particular physical address of the first set of physical addresses; col.14, lines 57-67). It would have been obvious to the ordinary skill in the art before the . 

 				Allowable Subject Matter
Claims 3-8, 11-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The limitations not found in the prior art of record include the processor 25of the storage device is configured to: 70determine a first value to be the threshold value, when a number of valid pages included in a memory block corresponding to the read request is greater than a reference value, and determine a second value greater than the first 

The limitations not found in the prior art of record include the processor 15of the storage device is configured to: determine a first value to be the threshold value, when a memory block indicated by a physical address corresponding to the read request is not a single-level cell (SLC) block, and determine a second value greater than the first value to be the 20threshold value, when the memory block indicated by the physical address corresponding to the read request is a single-level cell (SLC) block in combination with the other claimed limitations as described in the claims 5 and 13 .

The limitations not found in the prior art of record include the processor of the storage device is configured to: 25determine a first value to be the threshold value, when a number of 71read operations on a memory block corresponding to the read request is less than or equal to a reference value, and determine a second value greater than the first value to be the threshold value, when the number of read operations on the memory block 5corresponding to the read request is greater than the reference value in combination with the other claimed limitations as described in the claims 6 and 14.

The limitations not found in the prior art of record include the processor of the storage device is configured to: determine a first value to be the threshold value, when a 

The limitations not found in the prior art of record include the device memory is configured to store a validity bitmap indicating validity of mapping information stored in the host memory, and 20the processor of the storage device is configured to transmit the generated mapping table entry information to the host when the mapping information of the logical address region corresponding to the read request is invalid with reference to the validity bitmap in combination with the other claimed limitations as described in the claim 8.

The limitations not found in the prior art of record include calculating the threshold value based on the features of the logical address region corresponding to the read request comprises: checking a number of valid pages included in a memory block 10corresponding to the read request; and determining a second value that is a weighted value of a first value to be the threshold value, when the number of valid pages is not greater than a reference value, wherein the second value is determined to be a value increased from 15the first value based on a number of invalid pages included in the 

The limitations not found in the prior art of record include calculating the threshold value based on the features of the logical address region 20corresponding to the read request comprises: checking a physical address corresponding to the read request; and determining a second value that is a weighted value of a first value to be the threshold value, when a memory block indicated by a physical address corresponding to the read request is single-level cell (SLC) block in combination with the other claimed limitations as described in the claim 18.

The limitations not found in the prior art of record include calculating the threshold value based on the features of the logical address region corresponding to the read request comprises: checking a number of read operations on a memory block 5corresponding to the read request; and determining a second value that is a weighted value of a first value to be the threshold value, when the number of read operations on the memory block corresponding to the read request is greater than a reference value in combination with the other claimed limitations as described in the claim 19.

The limitations not found in the prior art of record include calculating the threshold value based on the features of the logical address region corresponding to the read request comprises: checking a number of program-erase operations on a memory block 15corresponding to the read request; and determining a second value that is a 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUA J SONG/Primary Examiner, Art Unit 2133